DETAILED ACTION
Application 15/997017, “LITHIUM SECONDARY BATTERY”, was US filed on 5/29/18 and claims priority from a foreign application filed on 5/29/17. 
This Office Action on the merits is in response to communication filed on 8/20/20.  

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments filed on 8/20/20 supported by the 8/20/20 affidavit have been fully considered, but are not persuasive.  Applicant presents the following arguments.
None of the references teach a graphite particle having a sphericity of 0.98 or more.  In response, Lee is silent as to the sphericity of his particles, but characterizes the particles as “spherical” and teaches the use of a 10 to 30 minute spheroidizing treatment, which the prior art suggests would create particles having sphericity higher than 0.96, such as 0.98 or more.  Alternatively, the prior art including Lee, Fukuda and Matsumoto teach sphericity of a particle 

The change in sphericity between 0.96 and 0.98 produces a 10% improvement in discharge power and anode expansion rate, demonstrating criticality of the claimed range to weigh against the prima facie case of obviousness against claim 1.  Applicant relies on evidence contained in the original specification and the 8/20/20 affidavit in support of the argument  In response, it is not clear that the same anode expansion rate would not be achieved by the invention of Lee which is the closest single prior art to the claimed invention.  To clarify, as described in MPEP 716.02(e), “[a]n affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness”.  In this case, the evidence presented by applicant does not compare applicant’s invention to Lee or any of the other references so as to prove that the anode expansion generated by applicant’s invention would not have been achieved in any of the cited references, or a combination thereof.  
Moreover, any evidence supporting patentability must be weighed against the evidence supporting prima facie obviousness.  As described in MPEP 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Lee (WO 2015093894; citations taken from US 2016/0181612).  Evidentiary support is provided by Matsumoto (US 2010/0086856).
Alternatively, claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2015093894; citations taken from US 2016/0181612) in view of Ota (US 2016/0126543).
Regarding claim 1, Lee teaches a lithium secondary battery (paragraphs [0002, 0073], comprising: a cathode (paragraph [0073]); an anode (paragraph [0073]) comprising an anode active material comprised of a mixture of an artificial graphite and a natural graphite (abstract, paragraphs [0042-0046]); and a non-aqueous electrolyte (paragraph [0073, 0089]).
Lee further teaches wherein a mixing weight ratio of the natural graphite and the artificial graphite is in a range from 9:1 to 1:1  (paragraph [0046]).

As to the requirement that the natural graphite possesses an average diameter of 9 to 14 microns, Lee further teaches the natural graphite having a desirable diameter of 5 to 30 microns and teaches undesirable consequences only when the particle size is less than 5 microns, or exceeds 30 microns, with desirable properties attained within the 5 to 30 micron range (paragraph [0048, 0031]).  
The range suggested by the prior art encompasses the narrower claimed range of 9 to 14 microns.  As described in MPEP 2144.05, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."   Moreover, Lee’s teaching that desirable properties are balanced within the range of 5 to 30 microns at paragraph [0048] makes the particle size a result-effective variable, which would be obvious to optimize through routine experimentation as described in MPEP 2144.05 II.

Lee further teaches that the natural graphite may be spherical natural graphite (paragraph [0045, 0051]), but is silent regarding the sphericity of the natural graphite being 0.98 or more.
However, since Lee teaches that the natural graphite may be characterized as “spherical” (e.g. paragraph [0045]).  Since a “spherical” shape would have a sphericity of close to or equal to 1.00, it appears that the natural graphite of Lee would possess the sphericity of 0.98 or more as recited claim 1.
Moreover, the processing technique utilized by Lee appears to be one which would lead to spherical particles having a sphericity of greater than 0.96, such as a value of 0.98 or greater.  To clarify, Lee teaches producing the spherical particles by spheroidizing treatment performed using Nara Hybridization System, NHS-2 for 10 to 30 minutes at a rotor speed of 30 to 100 m/sec (Lee [0051]).  Additional reference Matsumoto -US 2010/0086856, applied as a teaching reference to teach features of which Lee is silent, teaches that a spheroidizing treatment using a Nara Hybridization system using a rotator speed of 30-100 m/sec for a time of “1 minute or longer” (paragraph [0130]) produces graphite particles having sphericity as high as 0.96 (paragraph [0131]).  Since the spheroidizing treatment time of Lee is 10 to 30 minutes, substantially longer than the duration suggested by “1 minute or longer”, a degree of sphericity higher than the 0.96 taught by Matsumoto would be expected for the particles produced by the technique of Lee.
Accordingly, Lee teaches particles characterized by the term “spherical” (paragraph [0045]) which are made by a method expected to produce a higher degree 

Lee is silent as to the anode expansion rate, as defined by applicant’s Equation 1, being 20% or less.  However, as described in MPEP 2112 III, a rejection under 35 USC 102 or 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  In this case, Lee teaches an anode material of the same or similar composition and structure as that claimed as described in the rejection of claim 1.  Because of this similarity in structure, the same expansion characteristic would be observed, meaning that the anode of the prior art would be expected to possess the expansion property described in claim 7 notwithstanding a lack of an express teaching thereto.  Accordingly, the limitations of claim 1 are not found to patentably distinguished applicant’s invention from that of the prior art.  

Alternatively, in the battery art Ota teaches that conventionally made anodes suffer from undesirable volumetric expansion –associated with undesirable properties such as irreversible capacity loss– and that it is desirable to suppress this expansion (paragraphs [0013-0014]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the anode of Lee such that the anode expansion as defined by applicant’s Equation 1 is 0%, since the production of a low expansion anode material was a known pursuit of the skilled artisan at the time of invention.  It is noted that 

Ota further teaches that the expansion can be suppressed by pre-doping the negative electrode with lithium during manufacture (paragraphs [0013-0014]).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of pre-lithiate the negative electrode during the anode formation phase so as to suppress volumetric expansion of the negative electrode, thereby yielding a negative electrode having low degree of expansion such as less than 20% as defined by applicant’s Equation 1.  
Thus, notwithstanding the lack of an express teaching as to expansion rate, the expansion characteristic recited in claim 7 is obvious in view of the cited art because either i) an anode active material taught by Lee which would be expected to have a similarly small expansion rate due to similarity of material, ii) the production of an anode material having a low expansion, such as 0% expansion, would have been obvious to a person having ordinary skill in the art at the time of invention because it was known as desirable to configure electrode through known design process to have minimized thermal expansion, and/or iii) taking active steps to reduce or substantially eliminate charge related expansion, such as pre-doping with lithium as taught by Ota, accordingly, is an obvious modification of Lee to improve the properties of the negative electrode material in view of Ota. 

Regarding claim 4 and 5, the cited art remains as applied to claim 1.  Lee further teaches wherein a half value width in a particle size distribution of the natural graphite is 9 microns or less (“FWHM of 7.0 microns”, paragraph [0080]).


Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Lee (WO 2015093894; citations taken from US 2016/0181612) in view of Fukuda (US 2009/0197201), Matsumoto (US 2010/0086856) and Wakizaka (US 2019/0237763).
Alternatively, claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2015093894; citations taken from US 2016/0181612) in view of Fukuda (US 2002/0197201), Matsumoto (US 2010/0086856), Wakizaka (US 2019/0237763) and Ota (US 2016/0126543).
Regarding claim 1, Lee teaches a lithium secondary battery (paragraphs [0002, 0073], comprising: a cathode (paragraph [0073]); an anode (paragraph [0073]) comprising an anode active material comprised of a mixture of an artificial graphite and a natural graphite (abstract, paragraphs [0042-0046]); and a non-aqueous electrolyte (paragraph [0073, 0089]).
Lee further teaches wherein a mixing weight ratio of the natural graphite and the artificial graphite is in a range from 9:1 to 1:1  (paragraph [0046]).

As to the requirement that the natural graphite possesses an average diameter of 9 to 14 microns, Lee further teaches the natural graphite having a desirable diameter of 
The range suggested by the prior art encompasses the narrower claimed range of 9 to 14 microns.  As described in MPEP 2144.05, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."   Moreover, Lee’s teaching that desirable properties are balanced within the range of 5 to 30 microns at paragraph [0048] makes the particle size a result-effective variable, which would be obvious to optimize through routine experimentation as described in MPEP 2144.05 II.

Lee further teaches that the natural graphite may be “spherical” natural graphite (paragraph [0045, 0051]) and teaches producing the spherical particles by spheroidizing treatment performed using Nara Hybridization System, NHS-2 for 10 to 30 minutes at a rotor speed of 30 to 100 m/sec (Lee [0051]), but does not expressly teach the sphericity of the natural graphite being 0.98 or more.
In the battery art, Matsumoto teaches that a spheroidizing treatment using a Nara Hybridization system using a rotator speed of 30-100 m/sec for a time of “1 minute or longer” (paragraph [0130]) produces graphite particles having sphericity as high as 0.96 (paragraph [0131]).  Matsumoto further teaches that particles having sphericity higher than 0.96 may be produced with a corresponding increase in cost (paragraph [0131]).
Further, in the battery art, Fukuda teaches that graphite particles having high degree of sphericity provide desirable properties such as decreased specific resistance 
Furthermore, in the battery art, Wakizaka teaches that desirably high tapping densities are associated with graphite particles having a circularity of 0.98 (Table 3, abstract).
It would have been obvious to a person having ordinary skill in the art at the time of invention to maximize the sphericity of the particles of Lee, such as to make the sphericity of the particles 0.98 or more as in Wakizaka, for the benefit of minimizing specific resistance and maximizing pressibilty and tap density as taught by Fukuda and ensuring that the desirable properties known to be associated with spherical graphite particles are indeed achieved in the invention.  Such a maximization could be achieved by lengthening the spheroidizing treatment time, at the expense of increased cost and processing time as taught by Matsumoto and Fukuda, making sphericity an obvious to optimize result-effective variable (MPEP 2144.05 II).  


Lee is silent as to the anode expansion rate, as defined by applicant’s Equation 1, being 20% or less.  However, as described in MPEP 2112 III, a rejection under 35 USC 102 or 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.  In this case, Lee (or Lee in view of Fukuda) teaches an anode material of the same or similar composition and 

Alternatively, in the battery art Ota teaches that conventionally made anodes suffer from undesirable volumetric expansion –associated with undesirable properties such as irreversible capacity loss– and that it is desirable to suppress this expansion (paragraphs [0013-0014]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the anode of Lee such that the anode expansion as defined by applicant’s Equation 1 is 0%, since the production of a low expansion anode material was a known pursuit of the skilled artisan at the time of invention.  It is noted that applicant’s invention as claimed does not include any structural features other than those taught or suggested by the prior art which would facilitate attainment of an anode having an expansion rate of 0%, which is encompassed by applicant’s claimed range.

Ota further teaches that the expansion can be suppressed by pre-doping the negative electrode with lithium during manufacture (paragraphs [0013-0014]).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of pre-lithiate the negative electrode during the anode formation phase so 
Thus, notwithstanding the lack of an express teaching as to expansion rate, the expansion characteristic recited in claim 7 is obvious in view of the cited art because either i) an anode active material taught by Lee which would be expected to have a similarly small expansion rate due to similarity of material, ii) the production of an anode material having a low expansion, such as 0% expansion, would have been obvious to a person having ordinary skill in the art at the time of invention because it was known as desirable to configure electrode through known design process to have minimized thermal expansion, and/or iii) taking active steps to reduce or substantially eliminate charge related expansion, such as pre-doping with lithium as taught by Ota, accordingly, is an obvious modification of Lee to improve the properties of the negative electrode material in view of Ota. 

Regarding claim 4 and 5, the cited art remains as applied to claim 1.  Lee further teaches wherein a half value width in a particle size distribution of the natural graphite is 9 microns or less (“FWHM of 7.0 microns”, paragraph [0080]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723